DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020. 

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, “a temperature of the thermal temperature control element is configured to exceed an adhesive activation temperature” should read -- --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen (PG-PUB 2012/0145703) in view of Dublinski (US 5,071,338).
	Regarding claim 1, Matsen teaches a heating blanket (Figure 40 and 41), comprising:
	a flexible body (Figure 40 and 41, item 706 and [0192]);
	a thermal array that includes a thermal temperature control element (Figure 41, item 730 and [00193]), wherein the thermal temperature control element is at least partially embedded in the flexible body.

Matsen does not explicitly teach a part contour in the flexible body, wherein the thermal array follows the part contour of the flexible body. 
	Dublinski teaches a method for making a flexible composite tool particularly adapted for composite molding utilizing a semi-rigid tool half comprising an elastomer base with additional reinforcing material is included about the detail structures to add rigidity in those areas (Fig 2 and Col 6, Ln 18-28). Dublinski teaches by increasing the rigidity of the material about the details, without eliminating the elasticity of the elastomer, precise incorporation and location of the details in the final structure is achieved (Col 6, Ln 36-43).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the thermal membrane of Matsen with the reinforcements of Dublinski. Using the known technique of applying reinforcing material about the detail structures to add rigidity in those area and prevent collapse or 

Regarding claim 2, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 1, wherein the part contour has a stabilized form that maintains a three-dimensional shape when the thermal membrane is isolated (Matsen, [0192] and Dublinski, Col 6, Ln 29-60).

	Regarding claim 3, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 2, wherein the thermal membrane comprises a membrane shoulder configured to conform to a composite part (Matsen, [0005]).
	While Matsen in view of Dublinski does not explicitly teach the part is an interior panel of a vehicle, one of ordinary skill in the art would recognize that the structure of Matsen in view of Dublinski would be capable of compressing and curing an interior panel of a vehicle. 

	Regarding claim 4, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 3, wherein a uniform temperature control is obtained (Matsen, [0007]) by disposing thermal control element across the thermal membrane (Matsen, Figure 7) and placing the thermal membrane on a composite ply for curing (Matsen, [0009]). One of ordinary skill in the art would recognize the thermal temperature control of Matsen in view of Dublinski needs to at least partially follow the membrane shoulder to heat the composite ply.

Regarding claim 5, Matsen in view of Dublinski teaches the thermal membraneas applied to claim 1, wherein the flexible body is made from a silicone-based material or a rubber-based material (Matsen, [0084], [0137]).  

	Regarding claim 6, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 1. 


	Regarding claim 7, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 1, wherein the thermal temperature control element is an inductive coil (i.e., heating wire) (Matsen, [0193]). 

	Regarding claim 8, Matsen in view of Dublinski teaches the thermal membrane
as applied to claim 7, wherein the heating wire is arranged in a serpentine shape that includes a plurality of undulations, each undulation having a peak (Matsen, Figure 5, [0193]).  

Regarding claim 9, Matsen in view of Dublinski teaches the thermal membrane as applied to claim 8, wherein each peak is situated outside of an interior part portion of the flexible body (See annotated Figure 7 of Matsen).

    PNG
    media_image1.png
    751
    1044
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742